Citation Nr: 0636960	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-16 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 
2003 for the assignment of a 60 percent rating for bilateral 
hearing loss. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1943 to 
November 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
decision of the VA Regional Office (RO) in Detroit, Michigan 
that increased the 20 percent rating for bilateral hearing 
loss to 60 percent disabling, effective from January 23, 
2003.  The veteran appeals for an earlier effective date for 
the 60 percent disability rating.  The appellant also appeals 
a January 2004 rating determination that denied entitlement 
to a total rating based on unemployability due to service-
connected disability.

The appellant was afforded a personal hearing in June 2006 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to an effective date 
earlier than January 23, 2003 for a 60 percent rating for 
bilateral hearing loss that is currently on appeal.  The VCAA 
and its implementing regulations require that VA provide 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notification 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record also reflects that although the RO did send a VCAA 
notice letter to the veteran n August 2003 respect to the 
claim for a total rating based on unemployability, it is 
deemed to be deficient.  While the letter informed the 
appellant as to what was required to substantiate the claim, 
he was not advised to submit any evidence he had in his 
possession in support of the claim.  The veteran must 
therefore be given the required notice with respect to the 
issues on appeal.  Accordingly, the case must be remanded in 
order to comply with the statutory requirements of the VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims on appeal and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

